580 F.2d 1010
DOYON, LIMITED, et al., Plaintiffs-Appellees,v.The ALEUT CORPORATION, Defendant-Appellant.
No. 77-1481.
United States Court of Appeals,Ninth Circuit.
Aug. 7, 1978.

Appeal from the United States District Court for the District of alaska.
Before WRIGHT, CHOY and ANDERSON, Circuit Judges.


1
After due consideration and since the single issue raised in this appeal is identical to the issue raised and decided by our opinion filed in Doyon, Ltd. v. Bristol Bay Native Corp., No. 76-3658, Doyon, Ltd. v. Arctic Slope Regional Corp., No. 76-3681, Doyon, Ltd. v. Calista Corp., No. 76-3682, Doyon, Ltd. v. Koniag, Inc., No. 76-3683, Doyon, Ltd. v. Nana Regional Corp., Inc., No. 76-3684, Doyon, Ltd. v. Sealaska Corp., No. 76-3685, Doyon, Ltd. v. Cook Inlet Region, No. 76-3710, Doyon, Ltd. v. Ahtna, Inc., No. 76-3754, Doyon, Ltd. v. 13th Regional Corp., No. 76-3748, Doyon, Ltd. v. Chugach Natives, Inc., No. 77-1166, Doyon, Ltd. v. Cecil D. Andrus, Secretary of the Interior; W. Michael Blumenthal, Secretary of the Treasury, 569 F.2d 491 (9th Cir. 1978) (The Eleven Appeals), with which this appeal was consolidated by order of this court filed on March 18, 1977,


2
IT IS HEREBY ORDERED, Nunc pro tunc, that the decision of this court filed on February 3, 1978 in The Eleven Appeals shall be applicable to this appeal as fully as though The Aleut Corporation had perfected and prosecuted its appeal herein.


3
DOYON, LTD. v. ALEUT CORP.